
	
		II
		111th CONGRESS
		2d Session
		S. 3061
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 3, 2010
			Mr. Dodd (for himself
			 and Mr. Ensign) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend part B of title IV of the
		  Elementary and Secondary Education Act of 1965 to improve 21st Century
		  Community Learning Centers.
	
	
		1.Short titleThis Act may be cited as the
			 Improving 21st Century Community
			 Learning Centers Act of 2010.
		2.FindingsCongress makes the following
			 findings:
			(1)More than 28,000,000 children in the United
			 States have parents who work outside the home and 15,100,000 children in the
			 United States are unsupervised after the school day ends.
			(2)8,400,000 children are in after school
			 programs but an additional 18,500,000 would participate if such a program were
			 available.
			(3)After school programs inspire learning. In
			 academic year 2006–2007, 43 percent of all 21st Century Community Learning
			 Centers program participants had improved their reading grades, and 49 percent
			 improved their mathematics grades.
			(4)In academic year 2006–2007, teachers
			 reported that a majority of students who participated in 21st Century Community
			 Learning Centers programs demonstrated improved student behavior, particularly
			 in the areas of academic performance, homework completion, and class
			 participation.
			(5)A growing body of research also suggests
			 that children who participate in after school programs attend school more
			 regularly, are more likely to stay in school, and are better prepared for
			 college and careers.
			(6)Benefits of after school programs extend
			 beyond the classroom. Communities with after school programs have reported
			 reduced vandalism and juvenile crime.
			(7)After school programs help working
			 families. One study estimates that decreased worker productivity due to stress
			 and absenteeism caused by issues related to after school care arrangements
			 costs employers $496 to $1,984 per employee, per year, depending on the annual
			 salary of the employee. The total cost to the business industry is estimated to
			 be between $50,000,000,000 and $300,000,000,000 annually in lost job
			 productivity.
			(8)While students in the United States are
			 falling behind in science, technology, engineering, and mathematics (STEM),
			 more than 90 percent of after school programs funded by 21st Century Community
			 Learning Centers offer STEM activities, providing more time for children and
			 youth to gain skills and build interest in the STEM fields. Evaluations of
			 after school programs offering STEM activities to students have found increases
			 in the reading, writing, and science skills proficiency of these students.
			 Children who participate in such programs show more interest in science
			 careers, and are more likely to have engaged in science activities just for
			 fun.
			(9)Data from 73 after school studies indicate
			 that after school programs employing evidence-based approaches to improving
			 students' personal and social skills were consistently successful in producing
			 multiple benefits for students, including improvements in students' personal,
			 social, and academic skills, as well as students' self-esteem.
			(10)Teens who do not participate in after
			 school programs are nearly 3 times more likely to skip classes than teens who
			 do participate. The teens who do not participate are also 3 times more likely
			 to use marijuana or other drugs, and are more likely to drink alcohol, smoke
			 cigarettes, and engage in sexual activity. In general, self care and boredom
			 can increase the likelihood that a young person will experiment with drugs and
			 alcohol by as much as 50 percent.
			(11)It is estimated that over 15 percent of all
			 children in the United States are overweight and 1 in 7 low-income,
			 preschool-aged children is obese. After school programs provide children and
			 youth with opportunities to engage in sports and other fitness
			 activities.
			(12)After school programs have been identified
			 as effective venues for improving nutrition, nutrition education, and physical
			 activity at a time when less than 10 percent of high school youth consume the
			 recommended daily servings of fruits and vegetables.
			(13)After school programs also provide children
			 and youth with opportunities for service learning, a teaching and learning
			 approach that integrates student-designed service projects that address
			 community needs with academic studies. With structured time to reflect on their
			 service experience, these projects can strengthen student engagement, enhance
			 students' academic achievement, lower school dropout and suspension rates, and
			 help develop important workforce skills that employers are looking for,
			 including leadership skills, critical thinking, teamwork, and oral and written
			 communication.
			(14)Studies show that every dollar invested in
			 after school programs will save taxpayers approximately 3 dollars. Investments
			 in after school programs have resulted in less criminal activity by, and
			 greater educational attainment and higher lifetime earnings for, the students
			 participating in the after school programs.
			3.ReferencesExcept as otherwise expressly provided,
			 wherever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).
		4.21st Century community learning
			 centers
			(a)PurposeSection 4201 (20 U.S.C. 7171) is
			 amended—
				(1)in subsection (a)(2)—
					(A)by inserting service learning,
			 nutrition education, after youth development
			 activities,; and
					(B)by striking recreation
			 programs and inserting physical fitness and wellness
			 programs; and
					(2)in subsection (b)—
					(A)by striking paragraph (2); and
					(B)by redesignating paragraphs (3) and (4) as
			 paragraphs (2) and (3), respectively.
					(b)Allotments to StatesSection 4202 (20 U.S.C. 7172) is
			 amended—
				(1)in subsection (a)—
					(A)by striking paragraph (1); and
					(B)by redesignating paragraphs (2) and (3) as
			 paragraphs (1) and (2), respectively; and
					(2)in subsection (c)(3)—
					(A)in the matter preceding subparagraph (A),
			 by striking 3 percent and inserting 5 percent;
			 and
					(B)by adding at the end the following:
						
							(E)Supporting State-level efforts and
				infrastructure to ensure the quality and availability of after school
				programs.
							.
					(c)Award
			 durationSection 4204(g) (20
			 U.S.C. 7174(g)) is amended by striking the period and inserting , and
			 are renewable for a period of not less than 3 years and not more than 5 years
			 based on grant performance..
			(d)Authorization of
			 appropriationsSection 4206
			 (20 U.S.C. 7176) is amended to read as follows:
				
					4206.Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this part such sums as may be
				necessary for fiscal year 2011 and each of the 5 succeeding fiscal
				years.
					.
			
